On plaintiff’s appeal, order, so far as appealed from, dismissing the first cause of action contained in the further amended complaint in an action to recover damages for the breach of a contract, reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In our opinion, the first cause of action in the further amended complaint is one upon an original contract made by the decedent personally with the plaintiff and not a- contract for the debt, default or miscarriage of the corporate defendant. On the appeal by the corporate defendant, the same order, so far as appealed from, is affirmed, without costs. Defendants may answer within ten days from the entry of the order herein. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.